Citation Nr: 0319371	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of lumbar 
spine injury. 

2.  Entitlement to service connection for residuals of right 
knee injury. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew R. Blenner, Law Clerk
REMAND 

The veteran had honorable service from November 1975 to April 
1978.  He also served from April 1978 to September 1981, the 
character of which has been determined to be a bar to VA 
benefits. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Pursuant to 38 U.S.C.A. §§  7101(c) and 7107(c), having been 
designated by the Chairman of the Board of Veterans' Appeals 
as an Acting Veterans Law Judge, I conducted a hearing on 
appeal by videoconference in March 2003, sitting in 
Washington, D. C. 

The service medical records show that, during the veteran's 
period of honorable service, he was seen twice for low back 
muscle strain and once for low back spasms.  Also during the 
same period of service, X-rays revealed a small area of 
calcification at the insertion of the patellar tendon.  

After service in 1996, X-rays revealed early degenerative 
changes at L4 and disc space narrowing at L5-S1.  At the 
March 2003 hearing, the veteran testified that he still has a 
hard lump in the right knee.  He also testified that he did 
not receive notice of the VA examination that the RO had 
scheduled for him in conjunction with his claim. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  That duty includes 
obtaining a VA examination or a medical opinion if it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  



As the evidence of record is insufficient to decide the 
claim, this matter is remanded to an agency of original 
jurisdiction for the following action:  

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A.  The duty to notify includes 
notice that VA will obtain records of 
Federal agencies, including VA records, 
the veteran identifies; and that he is 
responsible for identifying and 
submitting records from State or local 
governments, private health-care 
providers, current or former employers 
and other non-Federal governmental 
sources, unless he signs a release, which 
would authorize VA to obtain them.

2.  Schedule the veteran for a VA 
examination of his low back and right 
knee.  The claims folder should be made 
available to the examiner for review 
before examination.  Any additional 
X-rays or other tests or studies which 
the examiner deems appropriate should be 
done and the results discussed in the 
final report.  
a.  The examiner should express an 
opinion as to the current diagnosis for 
any low back disorder the veteran may 
have; or, if there is no back disorder, 
the examiner should so state.  
b.  The examiner should express an 
opinion as to whether any current low 
back disability is related to the 
symptoms of low back muscle strain and 
spasm documented during the veteran's 
period of honorable service.  
c.  The examiner should express an 
opinion as to the current diagnosis for 
any right knee disorder the veteran may 
have; or, if there is no right knee 
disorder, the examiner should so state.  
d.  The examiner should express an 
opinion as to whether any current right 
knee disability is related to the area of 
calcification shown in service.  

3.  After the above development has been 
completed, adjudicate the claims.  If any 
benefit sought is denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, 
summarizing the law and evidence since 
the issuance of the statement of the 
case. 

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
	CLIFFORD R. OLSON 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 

